DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments/Amendments
2.	With respect to Claims Objection towards claims 36 and 37, the amended claims 36 and 37 overcome the objections. Thus, Claims Objections are withdrawn. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The amended claim 36 recites “deciding, from two or more applications, an appropriate application to execute at least one process in response to the decoded command, wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, 
 	wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part, and” 
	The amended claim 37 recites “deciding, from two or more operating system functions, an appropriate operating system function to execute at least one process in response to the decoded command, wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, 
 	wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part, and”
	With respect to Claims 36 and 37, the Specification, as originally filed, fails to provide support for claimed invention noted above.  
 	The closest support in the original specification is found in paragraphs [0024, 0035 and 0036] of the Specification.  
	Paragraph [0024] discloses “Native applications 112 can include one or more native applications accessed and controlled at general purpose computer 104. In one exemplary embodiment, native applications 112 can be loaded into or interface with audio command interface 108, such as by installing an applications program interface (API) or other suitable data into audio command interface 108 that identifies native applications 112 and provides available commands for audio command interface 108 to interface with native applications 112. In this exemplary embodiment, certain predetermined commands for native applications 112 can be provided, such as commands that one person would be authorized to use, whereas commands another person would not be authorized to use can be inhibited or blocked for that person (such as a print command, a command allowing the person to turn off general purpose computer 104, or other suitable commands).” This paragraph discloses that the person is check to see if the person is authorized to use the native application commands. 
	Paragraph [0035] discloses “Functionality limitation system 308 interacts with network interface 202 to perform password or other authorization processes, requiring the person using mobile device 102 to be authenticated before being allowed access and control of general purpose computer 104 in whole or in part. In one exemplary embodiment, speech or image data can be received and compared with stored speech or image data. The speech or image data can also include a plurality of sets of speech or image data. In this exemplary embodiment, the speech data can be selected from a set that causes one of a plurality of predetermined processes to be performed, such as a first phrase or term that causes a first native application to be executed, a second phrase or term that causes a second native application to be executed, and so forth. Likewise, certain terms or phrases can be used in public to provide limited functionality to native applications and other terms or phrases can be used in private to provide access and control of additional native applications or functions of such native applications.” This paragraph discloses that the functionality limitation system interacts with network interface to perform password or other authorization processes, requiring the person using mobile device to be authenticated before being allowed access and control of general-purpose computer in whole or in part.
	Paragraph [0036] discloses “In another exemplary embodiment, files of image data showing different authorized persons or authorized persons in different states (such as with long hair, short hair, unkempt hair, with or without facial hair or make-up, or in other states) can also or alternatively be provided; and an image of the person using mobile device 102 can be transmitted from mobile device 102 to general purpose computer 104 to authorize access and control of general purpose computer 104. The transmitted image data can be compared to the stored image data and it can be determined whether the data matches within a predetermined tolerance, such as by using traditional image data comparison algorithms or processes that identify a plurality of points or features in the facial images for comparison. Combinations of audio and video data can also or alternatively be used for password or other authorization processes and other suitable functions.” This paragraph disclose that the authorization of the person is performed by using files of image data showing different authorized persons or authorized persons in different states. 
	The specification does not disclose evaluating the decoded command in relation to data from two or more sources to decide, from two or more applications, an application to execute at least one process in response to the decoded command, wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part as amended in claim 36. 
	The specification does not disclose evaluating the decoded command in relation to data from two or more sources to decide, from two or more operating systems, an appropriate operating system to execute at least one process in response to the decoded command, wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part as amended in claim 37.  

Allowable Subject Matter
5. 	Claims 36 and 37 are allowed in view of the prior art of record. The claims stand rejected under 112(a), and for the application to pass to allowance this rejection need to be overcome. Any amendments to overcome the 112(a) rejection that results in any change in scope require further search and/or consideration in order to determine it allowability. 
	The following is an examiner’s statement of reasons for allowance: the prior art(s) fail(s) to teach the following element(s) in combination with the other recited elements in claims 36 and 37. 
	“deciding, from two or more applications, an appropriate application to execute at least one process in response to the decoded command, wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, 
 	wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part, and” as recited in claim 36. 
	“deciding, from two or more operating system functions, an appropriate operating system function to execute at least one process in response to the decoded command, wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, 
 	wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part, and” as recited in claim 37. 
	The closest prior arts found as following.
a. Balakrishman (US 6,233,559 B1.) In this reference, Balakrishman teach selecting, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command, wherein the selecting is performed before the command is provided to the selected operating system (Balakrishnan col. 2 lines 16-25 speech may include operating system command (e.g. “minimize window”, “close window”) as well as application directed speech (e.g. “begin dictation”) and application directed content “e.g. “Memo to Mr. Jones”. There is a need to determine the most appropriate destination for the speech, which cannot readily be done without performing recognition, which preferably must be tailored to the potential task to which the speech may be directed. For this, a vocabulary and language model (or its equivalent) specific to the task is desirable, col. 2 lines 51-54 A better decision can be made as to whether the speech shall be directed to the operating system or to a particular application) or an agent acting for the selecting application (Balakrishnan col. 6 lines 14-19 The search engine 104 has an active vocabulary 106 which includes many common commands, such as “start”, “open” “quit”, and also has the word “Netscape” which is either pre-programed into the search engine vocabulary 106 (being a commonly used word) or has been provided to the vocabulary 106 from vocabulary 110 in earlier operation of application program 32”, col.6 lines 31-34 “when the command “start Huibi” is spoken for the first time, this command is recognized by the search engine 104. The search engine 104 is able to cause the application 34 to be started by the operating system 30.) However, Balakrishman does not teach and/or suggest deciding an appropriate application from two or more application or an appropriate operating system function from two or more operating system functions based on evaluating the decoded command in relation to data from two or more sources, wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part. Thus, Balakrishman fails to teach and/or suggest the allowable subject matter noted above. 
b. Himmelstein (US 2005/0275505 A1.) In this reference, Himmelstein disclose a method/a system for controlling the device from the mobile device (Himmelstein [0037] If the voice command corresponds to a selected one of the voiceprint templates stored in the memory circuit 32, the microcomputer 30 generates a control signal to the voice recognition and synthesis unit 44. The voice recognition and synthesis unit 44 provides a digital output signal to the speaker output circuit 42, which converts the digital output signal to an audible output signal and supplies the output instruction signal 47 to the external or internal speakers 46,  [0020] Voice command are recognized by either an external or internal microphone 50, 52 and are input signal 55 to the microphone input circuit 45, [0016] The system 20 includes a portable radio transponder 22, an electronic receiver 24, a microcomputer 30 including an accessible memory circuit 32, a voice-recognition and synthesis unit 44, a microphone input circuit 45, external and internal microphones 50, 52, a speaker output circuit 42 and external and internal speakers 46, 48, Abstract a memory for storing at least one voiceprint and a command instruction for controlling at least one function of the device; and a microprocessor for determining whether the identification code is valid and for analyzing the audible signal to determine whether it matches the voiceprint stored in memory. The microprocessor executes the command instruction to control the function of the device if a match has been found.) The security system in Himmelstein authenticates the voice command by matching it with a voiceprint template that is previously stored. If there is a match, the system performs the function that was requested. However, Himmelstein does not teach and/or suggest deciding an appropriate application from two or more application or an appropriate operating system function from two or more operating system functions based on evaluating the decoded command in relation to data from two or more sources, wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part. Thus, Himmelstein fails to teach and/or suggest the allowable subject matter noted above. 
c. Coffman et al. (US 2005/0049874 A1.) In this reference, Coffman et al. disclose a method for deciding an appropriate application from two or more applications based on at least two sources (Coffman et al. [0032] in the email, calendar, and address book system 316 in Fig. 3, each individual component will have a separate task history, Fig. 5 elements 510-514, [0033] As stated above, dialog manager 410 supplies the application context, or task history, used in calculating the command weights to command booster 402. By definition, dialog manager 410 possesses the complete notion of application context. The context is defined as a sequence of tasks. Some of the tasks are application-specific, while some of them are general, reusable across applications. For example, an email application comprises specific tasks such as "create email," "receive email," "find email," as well as general tasks such as “confirm.”, [0045] A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context. Greater translation accuracy may be achieved by boosting the command weights for a subset of the formal command space (step 512). This process may be performed dynamically. Thus, instead of using uniform command weights when translating user input, formal commands that are considered more likely are given higher weights, and the commands that are less likely are given lower weights. Any ambiguities in the formal command are resolved (step 514)). However, Coffman et al. does not teach and/or suggest deciding an appropriate application from two or more application or an appropriate operating system function from two or more operating system functions based on evaluating the decoded command in relation to data from two or more sources, wherein access to at least one of the two or more sources is limited by the audio command interface based upon a level of authorization of the person to access the at least one of the two or more sources in whole or in part. Thus, Coffman et al. fails to teach and/or suggest the allowable subject matter noted above. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892.
a.	Beauregard et al. (US 6,438,545 B1). In this reference, Beauregard et al. disclose a method/a system for selecting one operating system (Win 95) or the application (Windows Applications).
b.	Ben-Efraim et al. (US 7,203,721 B1). In this reference, Ben-Efraim et al. disclose a method/a system for controlling a computer from a mobile device. 
c.	Cho et al. (US 2008/0288260 A1). In this reference, Cho et al. disclose a method/a system for controlling the system by a voice command. The voice command includes the operating system command and the application command. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655